


EXHIBIT 10.1


SEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this Amendment), entered into as of
February 21, 2014 (the "Effective Date"), by and among INDUSTRIAL SERVICES OF
AMERICA, INC., a Florida corporation ("ISA"), ISA INDIANA, INC., an Indiana
corporation ("ISA Indiana"), the Lenders party hereto, and FIFTH THIRD BANK, an
Ohio banking corporation ("Fifth Third"), in its capacity as Agent for Lenders
and LC Issuer under this Agreement ("Agent") and as LC Issuer and a Lender, is
as follows:
Preliminary Statements
A.     ISA and ISA Indiana (each a "Borrower" and, collectively, "Borrowers"),
Agent, LC Issuer and the Lenders entered into that certain Credit Agreement
dated as of July 30, 2010, as amended by the First Amendment to Credit Agreement
dated as of April 14, 2011, the Second Amendment to Credit Agreement dated as of
November 16, 2011, the Third Amendment to Credit Agreement dated as of March 2,
2012, the Fourth Amendment to Credit Agreement dated as of August 13, 2012, the
Fifth Amendment to Credit Agreement dated as of November 14, 2012, and the Sixth
Amendment to Credit Agreement dated as of March 29, 2013 (as modified, extended,
amended or restated from time to time, the "Credit Agreement"). Capitalized
terms used, but not defined, in this Amendment will have the meanings given to
them in the Credit Agreement.
B.     Borrowers have requested that Agent, LC Issuer and the Lenders (i) waive
certain Events of Default under the Credit Agreement, (ii) extend the maturity
date of the loans to July 31, 2015 and (iii) amend certain other provisions of
the Credit Agreement.
C.     Agent, LC Issuer and the Lenders are willing to amend the Credit
Agreement and enter into additional Loan Documents, all on the terms, and
subject to the conditions, of this Amendment.
Statement of Amendment
In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Agent, LC Issuer and the Lenders
and Borrowers hereby agree as follows:
1.     Amendments to Credit Agreement. Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows
for periods on and after the Effective Date:
1.1     The following definitions are hereby added to Section 1.2 of the Credit
Agreement:
"Seventh Amendment" means the Seventh Amendment to Credit Agreement among Agent,
LC Issuer, the Lenders and Borrowers dated effective as of February 21, 2014.
"Seventh Amendment Effective Date" means February 21, 2014.
1.2     The following definitions in Section 1.2 of the Credit Agreement are
hereby amended in their entirety by substituting the following in their
respective steads:
"Advance Rate" means a percentage, subject to change by Agent from time to time
in accordance with Section 2.13, which is applied to Eligible Receivables (the
"Receivables Advance Rate") and to Eligible Inventory (the "Inventory Advance
Rate") for purposes of determining the Borrowing Base.



--------------------------------------------------------------------------------




Except for Receivables owing from North American Stainless as provided herein,
the Receivables Advance Rate will never exceed 85%. The Inventory Advance Rate,
which shall be revised by the Agent from time to time as new appraisals for
Eligible Inventory are made available, shall equal the lesser of (i) 80% of the
appraised orderly liquidation value of all Inventory of the Borrowers, net of
any costs associated with the liquidation thereof and (ii) 65% of cost;
provided, however, the Inventory Advance Rate as of the Seventh Amendment
Effective Date shall be 60% and shall remain at 60% until such time as a new
appraisal is made available in accordance with Section 3.3. Agent may establish,
in its discretion exercised in good faith, from time to time in accordance with
Section 2.13 one or more additional Inventory Advance Rates which may be applied
severally against specific categories or types of Eligible Inventory.


"Applicable Daily LIBOR Rate Margin" means: (i) for the period beginning on the
Seventh Amendment Effective Date and continuing until June 30, 2014, four
percent (4.0%) for Revolving Loans, and four percent (4.0%) for Term Loans; (ii)
for the period beginning on July 1, 2014 and continuing until September 30,
2014, six percent (6.0%) for Revolving Loans, and six percent (6.0%) for Term
Loans; and (iii) for the period beginning on October 1, 2014 and continuing
thereafter, eight percent (8.0%) for Revolving Loans, and eight percent (8.0%)
for Term Loans.
"Applicable LIBOR Tranche Rate Margin" means: (i) for the period beginning on
the Seventh Amendment Effective Date and continuing until June 30, 2014, four
percent (4.0%) for Revolving Loans, and four percent (4.0%) for Term Loans; (ii)
for the period beginning on July 1, 2014 and continuing until September 30,
2014, six percent (6.0%) for Revolving Loans, and six percent (6.0%) for Term
Loans; and (iii) for the period beginning on October 1, 2014 and continuing
thereafter, eight percent (8.0%) for Revolving Loans, and eight percent (8.0%)
for Term Loans.
"Maximum Revolving Commitment" means (i) as of the Seventh Amendment Effective
Date and continuing until September 30, 2014, Fifteen Million and No/100 Dollars
($15,000,000.00), and (ii) as of October 1, 2014 and continuing until the Stated
Termination Date, Twelve Million Five Hundred Thousand and No/100 Dollars
($12,500,000.00).
"Stated Termination Date" means July 31, 2015.
"Test Period" means, with respect to a particular Computation Date, the period
of four (4) consecutive Fiscal Quarters ending on such Computation Date, (i.e. a
rolling four (4) consecutive Fiscal Quarters period); provided that for purposes
of the determination of: (a) the Fixed Charge Coverage Ratio as of the
Computation Date for the Fiscal Quarter ending on September 30, 2014, the
measurement period shall be the calendar year to date period and (b) the Minimum
Consolidated Adjusted EBITDA as of the Computation Date for the Fiscal Quarter
ending on March 31, 2014, June 30, 2014, and September 30, 2014, the measurement
period shall be the calendar year to date period.
1.3     Clause (b)(iv) of the definition of Eligible Receivables in Section 1.2
of the Credit Agreement is hereby amended in its entirety by substituting the
following in its stead:

2

--------------------------------------------------------------------------------






(b)(iv) Receivables owing from any single account debtor, to the extent such
Receivables exceed, as of any date, 30% of the face amount (less maximum
discounts, credits and allowances which may be taken by, or granted to, such
account debtor in connection therewith) of the then aggregate outstanding
Eligible Receivables of Borrowers; provided, however, that, as of any date of
determination, for Receivables (which are otherwise eligible) owing from North
American Stainless, the foregoing percentage is (i) eighty percent (80%) for the
period beginning on the Seventh Amendment Effective Date and continuing until
March 31, 2014, (ii) fifty percent (50%) for the period beginning on April 1,
2014 and continuing until June 30, 2014, and (iii) thirty percent (30%) for the
period beginning on July 1, 2014 and continuing until the Stated Termination
Date.
1.4     The following provisions contained in Article 2 of the Credit Agreement
are hereby amended as follows:
(a)     The second sentence of Section 2.2(a) of the Credit Agreement is hereby
amended in its entirety by substituting the following in its stead:
The aggregate amount of the Revolving Loan Commitments shall be (i) as of the
Seventh Amendment Effective Date and continuing until September 30, 2014,
Fifteen Million and No/100 Dollars ($15,000,000.00), and (ii) as of October 1,
2014 and continuing until the Stated Termination Date, Twelve Million Five
Hundred Thousand and No/100 Dollars ($12,500,000.00).
(b)     Section 2.2(d) of the Credit Agreement is hereby amended in its entirety
by substituting the following in its stead:
Borrowers shall repay the principal balance of the Term Loan as follows: (i)
$25,000.00 on each of March 1, 2014, and April 1, 2014; (ii) $50,000.00
beginning on May 1, 2014 and continuing on the first (1st) day of every calendar
month thereafter until such time as the Seymour Real Property is sold in
accordance with the terms of Section 4 of the Seventh Amendment; and (iii)
beginning on the first (1st) day of the month immediately following the sale of
the Seymour Real Property, consecutive monthly principal installments equal to
the outstanding balance of the Term Loan, as determined following the
application of net proceeds paid to the Agent from the sale of the Seymour Real
Property, divided by forty-eight (48), with the final payment of the then-unpaid
balance of the Term Loan due and payable in full on the Termination Date.
1.5     The following reporting requirements shall be added to the end of
Section 6.1 of the Credit Agreement:
(o)     No later than April 30, 2014, Borrower shall cause the Consultant to
deliver to the Agent (i) an updated business plan for the Borrowers for the
twelve month period ending December 31, 2014, and (ii) a defined strategy and
timeline for improving Consolidated EBITDA to a minimum threshold of
$2,000,000.00 (the "EBITDA Growth Initiative"), each in form and substance
satisfactory to the Agent.

3

--------------------------------------------------------------------------------




(p)     No later than September 30, 2014, Borrower shall cause the Consultant to
deliver to the Agent a business plan for the Borrowers for the twelve month
period ending December 31, 2015, which plan shall include a progress update
regarding the EBITDA Growth Initiative, in form and substance satisfactory to
the Agent.


1.6     The following provisions contained in Article 7 of the Credit Agreement
are hereby amended as follows:
(a)     Section 7.2 of the Credit Agreement is hereby amended in its entirety by
substituting the following in its stead:
Minimum Fixed Charge Coverage. Borrowers shall not permit the Fixed Charge
Coverage Ratio for each Test Period ending on each Computation Date occurring on
or after September 30, 2014 to be less than 1.0 to 1.0.
(b)     The following text shall be added to the end of Section 7.3 of the
Credit Agreement.
Notwithstanding the foregoing, for Fiscal Year 2014, unfunded Capital
Expenditures shall not exceed $500,000.00.
(c)     Section 7.4 of the Credit Agreement is hereby amended in its entirety by
substituting the following in its stead:
Minimum Liquidity. Borrowers shall not permit the Minimum Liquidity to fall
below (i) $200,000.00 for any month end during the period beginning February 28,
2014 and ending June 30, 2014, (ii) $500,000.00 for any month end during the
period beginning on July 31, 2014 and ending on December 31, 2014, and (iii)
$1,000,000.00 for any month end on or after January 31, 2015.
(d)     The following text shall be added to the Credit Agreement as Section
7.5.
Minimum Consolidated Adjusted EBITDA. Borrowers shall not permit Consolidated
Adjusted EBITDA to fall below (i) $250,000.00 for the Test Period ending on the
Computation Date occurring on March 31, 2014, (ii) $500,000.00 for the Test
Period ending on the Computation Date occurring on June 30, 2014, (iii)
$750,000.00 for the Test Period ending on the Computation Date occurring on
September 30, 2014, and (iv) $1,000,000.00 for each Test Period ending on each
Computation Date occurring on or after December 31, 2014.
2.     Waiver of Covenant Defaults. Events of Default may and/or have occurred
under Section 7.2 of the Credit Agreement in connection with the Fixed Charge
Coverage Ratio Financial Covenant for the Fiscal Quarters ending on June 30,
2013, September 30, 2013 and December 31, 2013 (the Existing Default). Borrowers
have requested that Agent, LC Issuer and the Lenders waive the Existing Default.
Agent, LC Issuer and the Lenders hereby waive the Existing Default. The waiver
provided in this Section 2 will not apply to any other Event of Default, whether
past, present, or future, including, without limitation, any violations of the
above described Financial Covenants as of dates occurring after the dates
specifically referenced in this Section 2. The waiver provided in this Section
2, either alone or together with other waivers which Agent, LC Issuer and the
Lenders may give from time to time, shall not, by course of dealing, implication
or otherwise, obligate Agent, LC Issuer and the Lenders to waive any Event of
Default past, present or future,

4

--------------------------------------------------------------------------------




other than the Events of Default specifically waived by this Amendment, or
reduce, restrict or in any way affect the discretion of Agent, LC Issuer and the
Lenders in considering any future waiver requested by Borrowers. The foregoing
Events of Default will not be deemed to limit or estop Agent, LC Issuer or the
Lenders from exercising any rights or remedies with respect to any other Event
of Default.


3.     Renewal of Notes.
3.1     On the Effective Date, Borrowers will duly execute and deliver to Agent
a Second Renewed Revolving Loan Note in the form attached hereto as Exhibit A
(the "Renewed Revolving Loan Note").
3.2     On the Effective Date, Borrowers will duly execute and deliver to Agent
a Second Renewed Term Loan Note in the form attached hereto as Exhibit B (the
"Renewed Term Loan Note" and together with the Renewed Revolving Loan Note, the
"Notes").
4.     Sale of Seymour Real Property; Mortgage Release. ISA shall use its best
efforts to sell that certain real property located at 1565 E. 4th Street,
Seymour, Indiana (the Seymour Real Property) on or before September 30, 2014
pursuant to an arms-length transaction and on terms reasonable to ISA. The Net
Sale Proceeds from the sale of the Seymour Real Property shall be applied as
one-time curtailment of the Renewed Term Loan Note; provided, however the Agent
shall remit to ISA any Net Sale Proceeds in excess of $800,000.00, which amount
shall be used by ISA solely for working capital purposes. For purposes of this
Section 4, Net Sale Proceeds is defined as the cash purchase price, less
customary and reasonable closing costs, less an $80,000.00 allowance to be used
for purposes of transporting equipment retained by ISA to other locations. In
connection with the proposed sale of the Seymour Real Property, ISA shall
deliver to the Agent the purchase agreement evidencing such and a closing
statement, each in form and substance satisfactory to the Agent. Notwithstanding
the foregoing, the Agent shall have no obligation to release its lien against
the Seymour Real Property unless it is satisfied with the amount of the Net Sale
Proceeds in its sole discretion.
5.     Wind-Down of Alloys Division. No later than June 30, 2014, ISA shall
wind-down its existing Alloys Division on terms acceptable to the Agent in its
sole discretion. For the period beginning March 31, 2014 and continuing until
May 30, 2014, fifty percent (50%) of the gross value of Inventory allocable to
the Alloys Division and that otherwise meets the definition of Eligible
Inventory shall be excluded from the definition of Eligible Inventory. For the
period beginning May 31, 2014 and ending June 29, 2014, seventy-five percent
(75%) of the gross value of Inventory allocable to the Alloys Division and that
otherwise meets the definition of Eligible Inventory shall be excluded from the
definition of Eligible Inventory shall be excluded from the definition of
Eligible Inventory. At all times on and after June 30, 2014, one hundred percent
(100%) of the gross value of Inventory allocable to the Alloys Division and that
otherwise meets the definition of Eligible Inventory shall be excluded from the
definition of Eligible Inventory shall be excluded from the definition of
Eligible Inventory.
6.     Refinance Proposals. No later than June 30, 2014, the Borrowers shall
provide the Agent with a proposal letter regarding a potential refinancing of
the Obligations, each in form and substance satisfactory to the Agent.
7.     Consultant: Cash Flow Forecast. (a) Borrower has engaged and shall
continue to retain Conway MacKenzie, as a consultant, or such other consultant
acceptable to Agent ("Consultant") to: (i) review Borrowers' financial
statements, (ii) to continue to prepare an independent 13 week cash flow
forecast, in form and substance acceptable to Agent (the "Cash Flow Forecast"),
(iii) review restructuring initiatives and related performance, including but
not limited to refinancing efforts, the wind-down of ISA’s Alloys Division, the
sale of the Seymour Real Property, and any efforts regarding the implementation
of any management agreements (collectively, the "Restructuring Initiatives"),
(iv) at the request of Agent to provide

5

--------------------------------------------------------------------------------




a monthly status report to the Agent regarding the Restructuring Initiatives,
(v) review any material changes in the Borrowers’ business plan, management or
operations, and (vi) identify and assist in implementation of potential
performance improvements, including but not limited to the EBITDA Growth
Initiative. Agent shall have the right to contact Consultant directly without
either Borrower's participation in such discussions. The fee for Consultant
shall be the sole responsibility of Borrowers. The identity of Consultant will
at all times remain acceptable to Agent. Borrowers shall not terminate their
engagement with the Consultant or otherwise alter the terms of such engagement
identified herein, without the express written consent of the Agent. Without
limiting any other rights or remedies of Agent, Agent reserves the right to
retain one or more professionals of its own choosing, the fees, costs and
expenses of which will be the sole responsibility of Borrowers.


(b)     Until such time, if any, that Agent advises Borrowers that the Cash Flow
Forecast is no longer required, promptly when available and in no event later
than Wednesday of each week, Borrowers shall deliver to Agent an updated Cash
Flow Forecast (in each case covering the subsequent 13-week period), including,
but not limited to, a variance report in the aggregate, of the Cash Flow
Forecast opposite actual results (i) of the applicable week (which is based on
information through the immediately preceding week) and (ii) on a cumulative
basis (for the then cumulative period). The Cash Flow Forecast and variance
report shall include, among other things, a narrative analysis of the operations
of Borrowers' business for such period, summarizing the variances as evidenced
in the variance report.
8.     Reaffirmation of Cross-Guaranties. Each of the Borrowers (collectively,
the "Cross-Guarantors") hereby (i) confirms, ratifies and reaffirms its
respective Cross-Guaranty and (ii) acknowledges and agrees that no
Cross-Guarantor is released from its obligations under its respective
Cross-Guaranty by reason of this Amendment and that the obligations of each
Cross-Guarantor under its respective Cross-Guaranty extend to the Credit
Agreement and the other Loan Documents as amended by, or in connection with,
this Amendment. This reaffirmation of each Cross-Guarantor's Cross-Guaranty
shall not be construed, by implication or otherwise, as imposing any requirement
that Agent notify or seek the consent of any Cross-Guarantor relative to any
past or future extension of credit, amendment or modification, extension or
other action with respect thereto, in order for any such extension of credit,
amendment or modification, extension or other action with respect thereto to be
subject to a Cross-Guarantor's Cross-Guaranty, it being expressly acknowledged
and reaffirmed that each Cross-Guarantor has under its respective Cross-Guaranty
consented, among others things, to modifications, amendments, extensions and
other actions with respect thereto without any notice thereof or any further
consent thereto.
9.     Reaffirmation of Guaranty and Security. As a condition of this Amendment,
on the Effective Date, Borrowers will cause each Guarantor to execute and
deliver to Agent a Reaffirmation of Guaranty and Security.
10.     Additional Conditions: Other Documents. As a condition of this
Amendment, Borrowers will deliver to Agent, on or before the execution of this
Amendment, (i) the Second Renewed Revolving Loan Note duly executed by
Borrowers; (ii) the Second Renewed Term Loan Note executed by Borrowers, (iii) a
copy, certified by the Secretary of each Borrower, of resolutions of the Board
of Directors of Borrowers, authorizing the execution of this Amendment and all
other documents executed in connection herewith, which certificate and
resolutions will be in form and substance acceptable to Agent; (iv) a copy,
certified by the Secretary of each Guarantor of resolutions of the sole member
of each Guarantor authorizing the execution of the Reaffirmation of Guaranty and
Security and all other documents executed in connection therewith, which
certificate and resolutions will be in form and substance acceptable to Agent;
and (v) such other documents, instruments, and agreements deemed necessary or
desirable by Agent to effect the amendments to Borrowers' credit facilities with
Agent, LC Issuer and the Lenders contemplated by this Amendment.
11.     Reaffirmation of Security. Borrowers and Agent, LC Issuer and the
Lenders hereby expressly intend that this Amendment shall not in any manner: (i)
constitute the refinancing, refunding,

6

--------------------------------------------------------------------------------




payment or extinguishment of the existing Obligations as of the Effective Date;
(ii) be deemed to evidence a novation of the outstanding balance of the
Obligations; or (iii) affect, replace, impair, or extinguish the creation,
attachment, perfection or priority of the Liens on the Loan Collateral granted
pursuant to any of the Security Documents. Borrowers ratify and reaffirm any and
all grants of Liens to Agent in the Loan Collateral as security for the
Obligations, and Borrowers acknowledge and confirm that the grant of the Liens
to Agent in the Loan Collateral: (a) represent continuing Liens on all of the
Loan Collateral, (b) secure all of the Obligations, and (c) represent valid,
first and best Liens on all of the Loan Collateral except to the extent, if any,
of the Permitted Liens.


12.     Representations. To induce Agent, LC Issuer and the Lenders to accept
this Amendment, each Borrower hereby jointly and severally represents and
warrants to Agent, LC Issuer and the Lenders as follows:
12.1     Each Borrower has full power and authority to enter into, and to
perform its obligations under, this Amendment, the Notes, and the other
documents executed in connection therewith (collectively, the "Amendment
Documents"), and the execution and delivery of, and the performance of its
obligations under and arising out of, the Amendment Documents have been duly
authorized by all necessary corporate action.
12.2     The Amendment Documents constitute the legal, valid and binding
obligations of each Borrower, enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors' rights generally.
12.3     Each Borrower's representations and warranties contained in the Credit
Agreement are complete and correct as of the Effective Date with the same effect
as though these representations and warranties had been made again on and as of
July 30, 2010 (the original date of the Credit Agreement), subject to those
changes as are not prohibited by, or do not constitute Events of Default under,
the Credit Agreement.
12.4     No Event of Default has occurred and is continuing under the Credit
Agreement, other than the Existing Defaults.
13.     Costs and Expenses; Modification Fee. As a condition of this Amendment:
(i) Borrowers will pay to Agent a modification fee of $200,000.00 (the
"Modification Fee"), which fee or any portion thereof, when paid, will be fully
earned and is non-refundable under all circumstances. $10,000.00 of the
Modification Fee shall be due and payable as of the Effective Date. The
remaining $190,000.00 of the Modification Fee shall be due and payable in
accordance with the following schedule: (a) no later than March 31, 2014,
$15,000.00, provided that there exists an outstanding balance with respect to
the Obligations as of such date; (b) no later than June 30, 2014, $25,000.00,
provided that there exists an outstanding balance with respect to the
Obligations as of such date; (c) no later than September 30, 2014, $50,000.00,
provided that there exists an outstanding balance with respect to the
Obligations as of such date; and (d) no later than December 31, 2014,
$100,000.00, provided that there exists an outstanding balance with respect to
the Obligations as of such date; and (ii) Borrowers will promptly on demand pay
or reimburse Agent for the costs and expenses incurred by Agent in connection
with this Amendment, including, without limitation, attorneys’ fees. For
purposes of clarity, any portion of the Modification Fee that is not yet due and
payable shall be waived at such time that the Obligations have been paid in
full.
14.     Release. Each Borrower acknowledges and agrees that: (a) each Borrower
has no claim or cause of action against Agent, LC Issuer or Lender (or any of
their respective directors, officers, employees, or agents) relating to the
Obligations; (b) such Borrower has no offset right, counterclaim, or defense of
any kind against enforcement of, or relating to, any of the Obligations; and (c)
each of the Agent, LC Issuer and Lenders have heretofore properly performed and
satisfied in a timely manner all of their respective obligations

7

--------------------------------------------------------------------------------




to each Borrower. Agent, LC Issuer and Lenders desire, and each Borrower agrees,
to eliminate any possibility that any past conditions, acts, omissions, events,
circumstances, or matters would impair or otherwise adversely affect any of
Agent’s, LC Issuer’s or the Lenders’ rights, interests, collateral, security, or
remedies. Therefore, each Borrower, on behalf of itself and all of its heirs,
successors and assigns and any and all other entities and persons claiming
rights through such Borrower, unconditionally releases, acquits, and forever
discharges Agent, LC Issuer, the Lenders and their respective affiliated
entities and parties, and all of their current and former directors, officers,
agents, employees, shareholders, and attorneys, and their successors and
assigns, (collectively, the "Dischargees") from (i) any and all liabilities,
obligations, duties, or indebtedness of any of the Dischargees to any and all
Borrower, whether known or unknown, arising prior to the date hereof, and (ii)
any and all claims, offsets, causes of action, suits, or defenses, whether known
or unknown, which either Borrower might otherwise have against any of the
Dischargees on account of any condition, act, omission, event, contract,
liability, obligation, indebtedness, claim, cause of action, defense,
circumstance, or matter of any kind which existed, arose or occurred at any time
prior to the date hereof or in any way relating to the loans evidenced by the
Notes, the Credit Agreement and any other agreement whether now existing or
hereafter arising by and among the Agent, the LC Issuer, the Lenders and one or
more Borrowers. This release shall survive any termination of this Agreement.


15.     Default. Any default by Borrowers in the performance of Borrowers'
obligations under this Amendment shall constitute an Event of Default under the
Credit Agreement.
16.     Continuing Effect of the Credit Agreement. Except as expressly amended
hereby, all of the provisions of the Credit Agreement and other Loan Documents
are ratified and confirmed and remain in full force and effect. This Amendment
is entered into freely and voluntarily by the Borrowers, who have had the
opportunity to have this Agreement reviewed by legal counsel of their own
choosing and acknowledge that they have reviewed this Agreement, that their
understanding of this Agreement is based upon their review and not based upon
any statements, representations or actions of Agent and that their execution of
this Agreement is not under duress or coercion. Furthermore each Borrower
acknowledges and agrees that the Agent has no obligation whatsoever to discuss,
negotiate or to agree to any renewals, restructuring or further modification of
any of the Obligations and this Amendment shall not establish a course of
dealing or be construed as evidence of any willingness on the Agent’s part to
grant other or future renewals, restructuring or further modification, should
any be requested
17.     One Agreement; References; Fax Signature. The Credit Agreement, as
amended by this Amendment, will be construed as one agreement. All references in
any of the Loan Documents to the (i) Credit Agreement will be deemed to be
references to the Credit Agreement as amended by this Amendment, (ii) Revolving
Loan Note will be deemed to be references to the Second Renewed Revolving Loan
Note and (iii) Term Loan Note will be deemed to be references to the Second
Renewed Term Loan. This Amendment may be signed by facsimile signatures or other
electronic delivery of an image file reflecting the execution hereof, and if so
signed, (a) may be relied on by each party as if the document were a manually
signed original and (b) will be binding on each party for all purposes.
18.     Captions. The headings to the Sections of this Amendment have been
inserted for convenience of reference only and shall in no way modify or
restrict any provisions hereof or be used to construe any such provisions.
19.     Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.
20.     Entire Agreement. This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment.

8

--------------------------------------------------------------------------------




21.     FORUM. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT, LC ISSUER AND
LENDERS TO ENTER INTO THE CREDIT AGREEMENT AND EXTEND CREDIT TO BORROWERS,
BORROWERS, AGENT, LC ISSUER AND LENDERS AGREE THAT ANY ACTION, SUIT OR
PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS NOTE, ITS VALIDITY OR
PERFORMANCE, AND WITHOUT LIMITATION ON THE ABILITY OF AGENT, LC ISSUER OR ANY
LENDER, OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, TO EXERCISE ALL RIGHTS AS TO
THE LOAN COLLATERAL AND TO INITIATE AND PROSECUTE IN ANY APPLICABLE JURISDICTION
ACTIONS RELATED TO REPAYMENT OF THE OBLIGATIONS, SHALL BE INITIATED AND
PROSECUTED AS TO BORROWERS, AGENT, LC ISSUER AND LENDERS AND THEIR SUCCESSORS
AND ASSIGNS AT CINCINNATI, OHIO. AGENT, LC ISSUER, LENDERS AND BORROWERS EACH
CONSENT TO AND SUBMIT TO THE EXERCISE OF JURISDICTION OVER THEIR RESPECTIVE
PERSONS BY ANY COURT SITUATED AT CINCINNATI, OHIO HAVING JURISDICTION OVER THE
SUBJECT MATTER, AND EACH CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY
CERTIFIED MAIL DIRECTED TO BORROWERS, AGENT, LC ISSUER AND LENDERS AT THEIR
RESPECTIVE ADDRESSES SET FORTH IN SECTION 12.2 OF THE CREDIT AGREEMENT OR AS
OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE OF OHIO. EACH BORROWER WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.


22.     JURY WAIVER. IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY
RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING HEREUNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (b) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY
RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY HERETO MAY FILE A COPY OF THIS SECTION 21 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. THIS PROVISION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND THE REPAYMENT OF THE DEBT EVIDENCED
BY THE LOAN DOCUMENTS.
23.     Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Ohio (without regard to Ohio
conflicts of law principles).
[Signature Page Follows]
 



9

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Borrowers have executed this Amendment to be
effective as of the Effective Date.
 
 
 
INDUSTRIAL SERVICES OF AMERICA, INC.
 
 
 
By: /s/ Sean Garber________________________
 
       Sean Garber as President
 
 
 
 
 
 
 
ISA INDIANA, INC.
 
 
 
By: /s/ Sean Garber________________________
 
        Sean Garber as President





Accepted as of the Effective Date.
 
FIFTH THIRD BANK, as Agent
 
 
By:   /s/ Donald K. Mitchell                  
Name: Donald K. Mitchell                     
Its: Vice-President
 
 
 
FIFTH THIRD BANK, as Lender
 
 
By:   /s/ Donald K. Mitchell                  
Name: Donald K. Mitchell                     
Its: Vice-President
 
 
 
FIFTH THIRD BANK, as LC Issuer
 
 
By:   /s/ Donald K. Mitchell                  
Name: Donald K. Mitchell                     
Its: Vice-President






10

--------------------------------------------------------------------------------




EXHIBIT A


(Form of Renewed Revolving Loan Note)



11

--------------------------------------------------------------------------------




EXHIBIT B


(Form of Renewed Term Loan Note)



1